Citation Nr: 1602159	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right shoulder disability.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1999 to August 1999, from April 2001 to April 2004, from June 2006 to September 2007, and from March 2011 to April 2014.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to service connection for a right shoulder disability must be remanded for further development.  

While the Board notes that in March 2010 the VA issued a formal finding on the unavailability of Veteran's STRs for June 2006 to September 2007, the VA treatment records indicate that the Veteran placed the onset of his right shoulder disability during service in 2007.  The VA treatment records show that the Veteran complained of pain in his right lateral superior shoulder in September 2008.  The September 2008 medical report states that the Veteran had similar symptoms two weeks after returning from his last deployment in Iraq in September 2007.  This medical report also states that the Veteran noted his body armor caused similar symptoms in his right shoulder while in service.  In addition, in the January 2011 statement in support of claim, the Veteran states that his right shoulder disability occurred while serving as a gunner in Iraq due to his right shoulder taking the brunt of being tossed around while manning a .50 caliber machine gun during convoys.  Furthermore, the Veteran's VA treatment records note ongoing complaints and treatment for right shoulder pain between his periods of service ending September 2007 and beginning on March 2011.

The Veteran's STRs for his March 2011 to April 2014 period of service also include ongoing complaints and treatment for right shoulder pain.  The Board notes that the Veteran sustained an injury to his left shoulder and cervical spine (for which Veteran is service connected) as a result of jumping off a Humvee while carrying heavy equipment and wearing body armor during training.  As such, several STRs include medical opinions that Veteran's right shoulder pain is related to his cervical spine condition.  However, an April 2012 STR provides a provisional diagnosis of right shoulder labral tear.  

Upon remand, the Veteran underwent a VA medical examination in November 2015.  The VA examiner, a VA family nurse practitioner, opined that the Veteran's right shoulder condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  As for the rationale, the examiner stated, "In review of records, there is no evidence of right shoulder complaints or a right shoulder injury while on active duty...this examiner was unable to find documentation that the Veteran ever complained of right shoulder pain nor was seen for right shoulder pain following 2008."

The VA examiner also found that the right shoulder condition is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected conditions, including spinal fusion.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).

The examiner's opinion is therefore of no probative value because it was based upon an incomplete consideration of the evidence.  The Veteran has provided credible statements that he injured his right shoulder and experienced right shoulder pain in service and after service, and continues to have right shoulder pain.  His statements are competent because pain is experienced through the senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's STRs and VA medical records include opinions and diagnosis of a service connected right shoulder disability as well as numerous complaints of right shoulder pain in VA treatment records.

Given the inadequacy of the November 2015 VA examiner's opinion, the Veteran's claim for service connection must be remanded for a new VA examination so as to determine the scope of any current right shoulder disability and whether such is etiologically-related to his periods of active service.

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims folder, to include a copy of this remand, to an examiner who has not previously examined the Veteran.  Forward the claims folder and a copy of this remand to the  examiner.  Request the examiner review the claims folder and note that such review has been accomplished.  

The examiner should be asked to provide an opinion as to whether the Veteran's right shoulder disability is at least as likely as not (i.e., to a 50 percent or greater degree of probability) causally related to active service or to service-connected disability.   

In rendering an opinion, the examiner is directed to consider the Veteran's lay statements regarding right shoulder problems in service in 2007and chronic right shoulder problems since service.  The examiner is further directed that any absence of treatment for these symptoms does not render them invalid.

The examiner must explain the rationale for any opinion(s) given. If unable to provide the requested opinions without resorting to speculation, it should be so stated, and the examiner should provide an explanation as to why that is so. 

2. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


